Citation Nr: 1503673	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left leg disability, to include loss of use.

3.  Entitlement to service connection for burns of the left hand.

4.  Entitlement to service connection for a coccyx disability.

5.  Entitlement to service connection for blood in the urine.

6.  Entitlement to service connection for pneumonia or bronchitis.

7.  Entitlement to a schedular disability rating in excess of 10 percent for bilateral hearing loss.

8.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2014). 

9.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

10.  Entitlement to a disability rating in excess of 10 percent for rhinitis.

11.  Entitlement to a compensable disability rating for irritable bowel syndrome.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert S. Allen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from September 1970 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the above Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013, and a transcript of the hearing is of record.  In March 2014, the Board reopened the claims for service connection for a psychiatric disability, a low back disability, and a left ankle disability and remanded those matters, along with claims for service connection for a left leg disability, a left hip disability, a left knee disability, burns of the left hand, a right hip disability, a right ankle disability, a coccyx disability, blood in the urine, a sciatic nerve disability, and pneumonia or bronchitis, and entitlement to an increased rating for bilateral hearing loss, a right knee disability, rhinitis, and irritable bowel syndrome, for additional development.  

In a September 2014 rating decision, service connection was granted for a low back disability, left ankle strain, right ankle strain, left radiculopathy sciatic nerve involvement, left hip and right hip greater trochanteric tenosynovitis with limited extension and impairment of the thigh, and left knee patellofemoral degenerative joint disease.  As that is a full grant of the benefits sought as to those disabilities, those matters are no longer on appeal.  

The Board also notes that in the September 2014 rating decision, the Veteran was granted higher 10 percent ratings for allergic rhinitis and bilateral hearing loss, and the Veteran was granted a 10 percent rating for right knee patellofemoral degenerative joint disease, which was previously rated as right knee Baker's cyst, effective June 8, 2005, the date of the claim for an increase.  However, as those awards do not represent a total grant of benefits sought on appeal, each of the claims for higher ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Although a Veteran's stated claim may only seek service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also observes that the Veteran was previously represented by The Military Order of the Purple Heart.  However, in correspondence received in May 2014, he revoked that service organization as representative.  He submitted a May 2014 appointment of attorney Robert S. Allen as his representative.   The Board recognizes that change in representation.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis has been raised by the record in a June 2014 VA examination report in which the VA examiner opined that the Veteran has sinusitis related to service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a higher rating for bilateral hearing loss on an extraschedular basis, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated and assessed with pneumonia and bronchitis on several occasions during service.  After service the Veteran was diagnosed with pneumonia and bronchitis.  The only medical opinion evidence of record shows that it is at least as likely as not that the Veteran's pneumonia and bronchitis are related to active service.
 
2.  There is no evidence showing that the Veteran is diagnosed with a left leg disability, to include loss of use, separate and distinct from his already service-connected left knee, left ankle, and left hip disabilities. 

3.  The only medical opinion evidence of record shows that while the Veteran sustained burns to his left hand in service, that condition resolved without residual  disability.  

4.  There is no evidence that the Veteran has ever had or been diagnosed with a coccyx disability.

5.  The only medical opinion evidence of record shows that the Veteran's recurring hematuria was the result of being over-medicated in service with Ibuprofen and that the one episode post-service was associated with his prostate surgery post-service and that both episodes resolved.  There is no current diagnosed disability. 

6.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.

7.  A psychiatric disorder was not manifest during active service, a psychosis was not manifest within one year of discharge from active service, and the only medical opinion evidence to address the relationship between any diagnosed psychiatric disorder and service weighs against the claim.

8.  During the entire appeal period, the Veteran had, at worst, Level IV hearing in the right ear and Level III hearing in the left ear.

9.  The Veteran's right knee disability has been manifested by subjective complaints of pain, stiffness, and weakness; and objective findings of degenerative arthritis of one major joint group, with normal extension, and flexion, limited at most to 135 degrees.

10.  The Veteran's service-connected rhinitis is not manifested by polyps.

11.  The Veteran's service-connected irritable bowel syndrome is not manifested by frequent episodes of bowel disturbances with abdominal distress. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for pneumonia and bronchitis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a left leg disability, to include loss of use, separate and distinct from the already service-connected left hip, left knee, and left ankle disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for burns of the left hand are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a coccyx disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for blood in the urine are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 

7.  The criteria for a schedular disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

8.  The criteria for a disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2014).

9.  The criteria for a rating in excess of 10 percent for rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).

10.  The criteria for a compensable rating for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2005, December 2005, February 2006, April 2006, and July 2008, 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in December 2012 and in June 2014 with respect to the claims on appeal.  In addition, VA has made several attempts earlier in the appeal process to provide the Veteran with audiology examinations in May 2006 and February 2011 and a family practice examination in February 2011.  However, he failed to report for scheduled examinations.  Although VA is required by statute and case law to assist Veterans in the development of claims, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a current disability, service connected cannot be established.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Pneumonia or Bronchitis

The service medical records show that the Veteran was seen on various occasions for bronchitis and pneumonia, often combined with other upper respiratory symptoms.  

A March 2013 Madigan Army Medical Center record notes that the Veteran was assessed with bronchitis, likely viral.  

A June 2014 VA examination shows that the Veteran was diagnosed on June 25, 2014, with recurring bronchitis and pneumonia that resolved.  The examiner noted that the Veteran's service medical records has several entries for bronchitis or pneumonia and that those symptoms were combined with upper respiratory symptoms.  A November 2013 chest x-ray showed no lung disease.  The examiner opined that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the Veteran had not had pneumonia or bronchitis since approximately 2010, nevertheless, those illnesses began in service.  While it was possible his daily use of two medications for chronic rhinitis was preventing flares of bronchitis or pneumonia, it could not be concluded without resorting to speculation.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for pneumonia and bronchitis, on the basis of the June 2014 VA examiner's favorable medical opinion.  That VA examiner indicated that the Veteran's claims folder, to include the service medical records, had been reviewed.  Based on the VA examiner's statements, it appears that the examiner essentially determined that the Veteran's pneumonia and bronchitis were related to active service.  There is no competent medical opinion which explicitly refutes that of the June 2014 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert).  The relationship between the Veteran's pneumonia and bronchitis and service need only be as likely as not, which the June 2014 VA compensation examiner has confirmed is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for pneumonia and bronchitis.  38 C.F.R. § 3.102 (2014); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left leg disability, burns of the left hand, coccyx disability, and blood in the urine

The service medical records show that in November 1972 the Veteran received burns to the left hand and was treated at a hospital in Germany.  Follow-up showed that his hand was healing.  The Veteran was also treated in service for various left lower extremity conditions.  The service medical records are negative for any complaints, findings, or diagnoses pertaining to the coccyx.

In a December 2005 statement, the Veteran asserted that in January 1974 he was deploying off the back of a truck with a steep embankment when his footing gave way and he fell on his tailbone with full pack and body weight.  He was treated in the field and was diagnosed with a bruised tail bone.  

An April 2007 medical record notes that the Veteran had an episode of gross hematuria that lasted three days.  The Veteran stated he has had prior episodes of hematuria in addition to the "small blood clots that are there every once in a while."  
The impression was large prostate with seneschal versus devastated bladder neck.  

VA and private medical records show that the Veteran was evaluated for complaints pertaining to his left lower extremity.  However, there is no indication that the Veteran is diagnosed with any additional disabilities of the left leg, other than the already service-connected left hip, left knee, and left hip disabilities, nor does the Veteran so contend.  Further, the June 2014 VA examination report is negative for any diagnoses of disabilities of the left leg, other than the Veteran's already service-connected left hip, left knee, and left hip disabilities. 

In the June 2014 VA examination report, the examiner concluded that while burns of the left hand as claimed were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness, there was no current disability as a result.  The examiner specifically stated that, "yes, the Veteran had burns to his left hand in service, but it healed completely without scarring."  The VA examiner also noted that the Veteran gave a reliable history of deploying off the back of a truck in about 1972, falling and landing on his tailbone, and being told it was fractured and that the old fracture showed on an x ray.  The VA examiner noted that he could not find a record of that in the service medical records and a review of the post service x-rays and medical records did not mention a coccyx fracture.  The VA examiner opined that there was no coccyx tenderness or current history of any coccygeal disability.  

Also, in the June 2014 VA examination report, the examiner noted that the Veteran had a diagnosis of ibuprofen-induced hematuria in about 1990.  For pain, in service, the Veteran took up 4800 mg of Ibuprofen per day for several years.  During those years, he had intermittent findings of blood in the urine.  After release from active service, he was advised to discontinue the ibuprofen and the blood disappeared.  In later years, he developed prostate hypertrophy associated with occasional hematuria.  He's had three surgeries for a prostate disability and no recurrence of hematuria for the past several years.  The most recent urinalysis from June 13, 2014, was normal.  The examiner opined that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationale was that the Veteran's recurring hematuria was the result of being over-medicated in service with Ibuprofen.  Once he discontinued use of Ibuprofen, his recurring hematuria disappeared, except for one episode which was associated with prostate surgery post-service.  

Based upon the evidence of record, the Board finds that a left leg disability (other than service-connected left hip, left ankle, and left knee disabilities), burns of the left hand, coccyx disability, and a disability manifested by blood in the urine, were not manifest during service and are not shown to have developed as a result of service.  Significantly, the available evidence, does not demonstrate present disabilities related to those claims nor objective indications of any chronic disability manifested by such symptoms.  The June 2014 VA medical opinions are found to be persuasive and competent medical evidence.  While the examiner found that the Veteran had a left hand burn and hematuria that were at least as likely as not related to service, the examiner concluded that those conditions resolved and that there is no current disability.  The examiner further concluded that there was no evidence of injury to the coccyx in service or that the Veteran currently had a coccyx disability.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record and considered the Veteran's reported history and assertions, and to have provided an adequate rationale for the opinions.   Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, neither the Veteran nor his attorney has presented or identified any contrary medical opinion that supports the claims for service connection for a left leg disability (other than service-connected left hip and left knee disabilities), burns of the left hand, coccyx disability, or blood in the urine.  The Veteran has not submitted any competent documentation showing that he has any of the claimed disabilities.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his symptoms are associated with a present left leg disability (other than service-connected left hip, left ankle, and left knee disabilities), burns of the left hand, coccyx disability, and blood in the urine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claims for entitlement to service connection as to these issues must be denied.

Additionally, to the extent that the Veteran is claiming loss of use of the left leg due to the already service-connected disabilities, the Board finds that is not shown by the evidence of record.  Loss of use of a leg is defined as when no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, and whether actions such as balance and propulsion could be equally well accomplished by an amputation with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints, or shortening of the lower extremity by 3.5 inches or more, will constitute loss of use.  Complete paralysis of the external popliteal nerve will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2) (2014).  None of the specific listed condition involving ankylosis, shortening of the leg, or nerve paralysis is shown.  

The July 2014 examination shows that the Veteran complained of pain in the left ankle and fatigue after walking.  There was no objective evidence of painful motion.  There was limited motion, incoordination, painful motion, swelling, and interference with sitting, standing, and weight-bearing.  No ankylosis was found.  Strength was 5/5.  The Veteran complained of hip pain with walking or prolonged standing.  There was no observed weakness, fatigue, incoordination, or limited motion.  Ankylosis was not shown.  There was limited motion, disturbance of locomotion, and some interference with sitting, standing, or weight bearing.  Strength was 5/5.  The Veteran complained of left knee pain with weakness, fatigability, and buckling.  Walking, climbing, or driving three to four hours cased pain.  Fine movements were difficult to coordination.  Motion was lost during flare-ups.  The Veteran had lessened movement and incoordination.  Strength was 5/5.  Ankylosis was not shown.  Instability tests were normal.  The examiner found that there was not functional impairment of the extremity such that no effective function remained other than that which would be equally well service by amputation with prosthesis. 

Therefore, the Board finds that the July 2014 examination is the most persuasive evidence and that loss of use of the left leg or foot is not shown by the evidence of record.  The examiner specifically found that loss of use as defined by regulation was not shown.  There is no contrary medical evidence that finds that loss of use is shown, and the examinations show that the Veteran is able to walk and stand, demonstrating balance and propulsion.  Therefore, the Board finds that the preponderance of the evidence is against a finding that loss of use of the left leg or foot is shown.

Accordingly, the Board finds that the claims for service connection for left leg disability (other than service-connected left hip, left ankle, and left knee disabilities), burns of the left hand, coccyx disability, and blood in the urine must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.   Therefore, the Board finds that the preponderance of the evidence is against each claim, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Psychiatric Disability

A January 2006 VA psychiatry emergency service record notes that the Veteran's chief complained was that "I would like to open a claim for PTSD."  The diagnosis was adjustment reaction.  

An April 2006 VA mental health initial evaluation record shows that the Veteran reported a history of difficulties managing anger.  He noted that competitiveness and high performance expectations for self and others had precipitated interpersonal conflicts with fellow employees.  The Veteran described a motivation to seek services now based upon concerns that not seeking help might further negatively impact his marriage. He also reported that he was in the process of seeking compensation for medical issues and his family encouraged him to seek PTSD-related compensation.  The Veteran reported a number of traumatic and highly stressful experiences while he was on active duty in 1973 and 1974, stationed in Germany in a compound with rampant drug use and other misbehavior by military personnel.  He described being shot by another soldier, and stabbed in the arm when breaking up a fight.  The Veteran also reported being traumatized when a soldier shot himself in the leg, and when watching a young, intoxicated soldier die following an accidental shooting.  On another occasion, he was required to target an intoxicated soldier (to kill) in a tower while another soldier attempted to verbally de-escalate the man.  The Veteran reported that although he was not ultimately required to kill the soldier, that experience sensitized him to threatening situations.  Other relevant traumas incurred while on active duty included suicides of several soldiers where one jumped out of a third-story window, and two cut their wrists, requiring him to deal with the aftermath.

Additionally, the Veteran reported SCUBA diving in Turkey to locate the dead bodies of two little girls and their mother in a river.  More recently, the Veteran spent 18 months in Iraq during two separate tours doing contract work for the United States Justice Department training police in 2004 and 2005.  He reportedly encountered several hotel bombings, roadside explosive attacks, small arms fire, and mortar attacks.  Many of those were associated with fatalities and gruesome scenes of body parts strewn across the ground.  The Veteran reported the most significant distress related to a situation in which a roadside bomb exploded, striking a nearby vehicle in the convoy.  He reported helplessness and horror when the young driver of the vehicle hit stepped out of the vehicle missing his hands and stared at the Veteran.  The examiner found that the Veteran's trauma-related anxiety, anger, and sadness about injustices made him appropriate for care.  He was assessed with anxiety disorder, not otherwise specified and a provisional diagnosis was proposed to rule out PTSD.   

A January 2013 Madigan Army medical center notes that the Veteran was assessed with anxiety.  A February 2013 Madigan Army medical center record notes that the Veteran was assessed with depression.  

A June 2014 VA PTSD examination report shows that the examiner reviewed the claims file and conducted an in-person examination.  The diagnosis was other specified trauma-and stressor-related disorder.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran did not meet criteria for a diagnosis of PTSD. Evidence that he did not have PTSD included that first, he did not describe any current symptoms of re-experiencing, avoidance, or changes in cognition or mood as a result of traumatic stressors.  Second, his PCL-5 score was below the cutoff that was consistent with a diagnosis of PTSD, and the symptoms he endorsed on the questionnaire were not indicative of PTSD symptoms.  Third, his claims file contained little evidence of diagnosis and treatment of PTSD, as his PTSD screen in 2012 was negative and the only instance of veteran being evaluated for PTSD was related to his request to obtain assistance getting service-connected for PTSD as opposed to seeking help for relief from symptoms of PTSD.  The Veteran appeared to have some symptoms of PTSD, such as anxiety in enclosed spaces, that met criteria for a diagnosis of other specified trauma- and stressor-related disorder.  

The examiner opined that the Veteran's current psychiatric symptoms appeared less likely as not related to service for several reasons.  First, the Veteran's reported in-service stressors occurred over 30 years ago, but he did not seek mental health treatment or seek a diagnosis for PTSD until 2006, shortly after he returned from doing contract work in Iraq.  Progress notes from 2006 concluded that his most disturbing stressors occurred in Iraq.  Therefore, it appeared that based on the timing of his seeking treatment, post-military events were related to his mental health symptoms reported in 2006.  Second, there was little evidence that veteran had mental health symptoms from events that occurred in Germany, as he had a successful career for over 10 years after he left Germany, no mental health symptoms were endorsed on his 1988 exit exam, and he did not obtain mental health treatment in service.  While the events that occurred in service appeared to be stressful and disturbing, there was no evidence that they had a lasting impact on him or were related to his current mental health condition.  Third, the Veteran's current anxiety was related to being enclosed spaces and appeared to be related to a near death experience when he was 12 years old and not to any event that occurred in service.

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability. 

The Board finds that the opinion provided by the June 2014 VA examiner that the Veteran does not meet the criteria for a PTSD diagnosis is a definitive conclusion that is both probative and persuasive.  The examiner discussed the criteria necessary for a PTSD diagnosis, and the factors that were missing specific to the Veteran's symptoms.  The VA examiner's opinion was based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  While a proposed provisional diagnosis of PTSD was made at one evaluation, that provision diagnosis was not confirmed as a diagnosis of PTSD, and thus is less persuasive.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  In the absence of the claimed disability, service connection cannot be granted.

With regard to additional diagnosed psychiatric disabilities, the Veteran's service medical records are negative for complaints, findings, symptoms, or diagnosis of any psychiatric disability.  Post-service evidence first shows that the Veteran had psychiatric symptoms in 2006.  That time period of over 15 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the only medical opinion evidence of record does not support a nexus to service of any of the Veteran's additionally diagnosed psychiatric conditions.  In fact, the June 2014 VA examiner concluded that the Veteran's mental health symptoms reported in 2006 were related to post-service events.  That conclusion is consistent with the evidence of record.  The Board finds the June 2014 VA examiner's opinion constitutes probative evidence on the medical nexus  question and whether the Veteran meets the criteria for a diagnosis of PTSD-based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim for service connection for a psychiatric disability are his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until, at the earliest, 2006.  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's first contentions that he had any psychiatric disability that he related to service were made contemporaneous with his claim for VA compensation.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  The Board notes that he specifically told VA health care providers in January 2006 that he was seeking a psychiatric evaluation in order to open a claim for service connection for PTSD.  The Board finds that the Veteran's statements made in furtherance of a claim for benefits are less credible and are outweighed by the contemporary medical treatment records that are negative for complaints, findings, or diagnosis of any psychiatric disability related to service.  The diagnosed psychiatric disabilities are shown to be related to events that occurred when the Veteran was not in service and not on active duty.  Therefore, the Board finds that the preponderance of the evidence is against a finding of relationship to service.

Accordingly, the Board finds that the claim for service connection for a psychiatric disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).


Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Hearing tests will be conducted without hearing aids, and the results of testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2014).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2014). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A May 2007 VA audiology record shows that on audiometric testing, pure tone thresholds, in decibels, were reported: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
75
70
48.75
LEFT
35
65
70
70
60

Speech discrimination scores on the Maryland CNC word list were 100 percent in the right ear and 80 percent in the left ear.  

A May 2007 Madigan Army Medical center record notes that the Veteran was seen for a full hearing test.  Testing showed stable hearing since the prior April 2006 audiogram.  High level work recognition was excellent in both ears.  It was expected that the Veteran would have significant difficulty hearing normal conversational level speech in most situations without appropriate amplification and visual cues.  The Veteran would greatly benefit from hearing aids in both ears.  

A December 2012 DBQ examination report found bilateral sensorineural hearing loss and slightly impaired word discrimination.  On audiometric testing, pure tone thresholds, in decibels, were: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
70
70
55
LEFT
60
60
70
75
66.25

Speech discrimination scores on the Maryland CNC word list were 90 percent in the right ear and 84 percent in the left ear.  

A June 2014 VA audiological evaluation found bilateral sensorineural hearing loss and slightly impaired word discrimination.  On audiometric testing, pure tone thresholds, in decibels, were: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
60
75
75
63
LEFT
65
70
75
75
71

Speech discrimination scores on the Maryland CNC word list were 84 percent in each ear.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  The Veteran was dependent upon bilateral hearing aids for daily communication with family and friends.  Recently, he retired from work due to increased difficulty hearing during meetings and phone calls.  He needed others to speak slowly and clearly for him to easily understand.  The examiner found that compared to most recent results obtained by the VA in May 2012, the Veteran's current hearing loss was stable, bilaterally.  Speech discrimination scores for the right ear are also stable, but the left ear showed a 12 percent improvement for the left ear since the May 2012 evaluation. 

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2007 audiometric evaluation found Level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear using Table VI. Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  The December 2012 audiometric evaluation found Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  The June 2014 audiometric evaluation found Level III hearing acuity in the right ear, and Level III hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2014).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The June 2014 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living, including the ability to work.  It was further indicated that the effect of the Veteran's hearing loss on his daily life required that he needed others to speak slowly and clearly for him to easily understand.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has also considered written statements associated with the record in which the Veteran asserted difficulty hearing others and that he has to turn the volume on the television to a loud level.  In a December 2005 statement, the Veteran's spouse stated that when she talked to the Veteran, she was required to use her loudest voice for him to understand her.  He also had the television at the fullest volume.  A Veteran and his spouse are competent to describe symptoms of which they have first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, their statements carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss. However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Thus, in this case, the Board finds that there is no basis for a rating in excess of 10 percent, and in fact.  As the preponderance of the evidence is against the claim for increased schedular rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board has remanded the claim for the assignment of an extraschedular rating for further development and consideration.

Right Knee

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2014).  The diagnostic codes pertaining to range of motion do not subsume those regulatory provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran was granted service connection for right knee Baker's cyst and assigned an initial 0 percent disability.  A September 2014 rating decision recharacterized the disability as right knee patellofemoral degenerative joint disease and a 10 percent rating was assigned pursuant to Diagnostic Codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5003 pertains to degenerative  arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2014).  Diagnostic Code 5261 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2014).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2014). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 38 C.F.R. § 4.71a (2014).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2014).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

A December 2012 VA examination report shows that the Veteran was diagnosed with status post removal of a right Baker's Cyst with scar.  The Veteran complained of anterolateral joint pain with walking down stairs or inclines; stiffness in the right knee after sitting for 30 to 60 minutes, and pain with walking over 30 minutes. The Veteran described the impact of flare-ups as an intermittent limp when the right knee hurt.  Range of motion testing found flexion to 140 degrees or greater and extension to 0 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions without any changes in range of motion testing.  The Veteran did not have any functional loss or impairment of the knee and lower leg and no objective evidence of pain.  Muscle strength testing was 5/5.  Stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  

A June 2014 VA examination report shows that the Veteran was diagnosed with patellofemoral degenerative joint disease.  The Veteran stated that he felt he could not depend on his knees.  They may buckle or feel weak and fatigue easily.  Walking, climbing, or driving three to four hours caused pain.  Fine movements were difficult to coordinate.  Motion was limited during flares.  The Veteran reported having flare-ups where he did not have full range of motion, could not walk normally, and where he had to hobble.  Range of motion testing found flexion to 135 degrees, extension to 0 degrees, and no limitation of extension, with no objective evidence of painful motion.  After repetitive testing, range of motion testing remained unchanged.  The Veteran was found to have less movement than normal and incoordination in that he had impaired ability to execute skilled movements smoothly.  According to the Veteran, he was having minimal issues with his knees on the examination.  He did not have tenderness or pain to palpation.  Muscle strength testing was 5/5.  Joint stability testing was normal.  There is no evidence or history of recurrent patellar subluxation or dislocation.  Imaging revealed arthritis in the knee. The examiner noted that the Veteran's knee condition did not impact his ability to work.  The examiner stated that beyond the data resulting with repetitive range of motion testing in the exam report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  Therefore, the examiner stated that it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional range of motion loss due to pain on use or during flare-ups.

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the service-connected right knee disability is not warranted. 

First, addressing limited motion, the Board notes that, collectively, the aforementioned evidence shows that the Veteran's right knee extension has consistently been shown to be 0 degrees, normal, and warrants a 0 percent rating under Diagnostic Code 5261.  Thus, because the evidence demonstrates that the Veteran has had noncompensable limitation of right knee extension, the Board finds that Diagnostic Code 5261 cannot serve as a basis for an increased rating in this case because the Veteran has not met the criteria for a compensable rating during the period on appeal.

Moreover, while there has been a slight increased limitation of flexion of the right knee, most recently to 135 degrees during the June 2014 VA examination, that limitation of flexion has not been shown to an extent that would warrant a compensable rating under Diagnostic Code 5260.  The Board finds that no more than a 10 percent rating is warranted for the Veteran's arthritis with limitation of motion due to X-ray evidence of arthritis with a noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  Accordingly,  the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under that diagnostic code.  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board finds that a separate rating under a Diagnostic Code not related to range of motion, such as 5257, is not warranted since Diagnostic Code 5257 takes into account instability, which is not shown in any of the objective medical evidence.  Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5259, and 5263, is inappropriate as the Veteran's right knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a (2014).

The Board has considered the Veteran's lay statements regarding instability, but finds that the objective medical evidence at the VA examinations that found no instability is more persuasive because of the testing conducted by the examiners and their greater medical training and expertise.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or scheduled ratings.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Rhinitis

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97 (2014).

A June 2005 Madigan Army Medical Center record shows that the Veteran was seen for chronic sinusitis.  The Veteran complained of chronic retro-orbital maxillary and frontal pain and pressure associated with clear rhinorrhea and postnasal drip.  Physical examination revealed normal mucosa with no lesions or masses.  Right septal deviation with bilateral inferior turbinate hypertrophy Nasopharynx was free of any polyps or mucopurulence.  The impression was that symptoms were consistent with chronic sinusitis and with allergic rhinitis.

A December 2012 VA examination report shows that the Veteran reported nasal stuffiness, itchy eyes, nasal drainage, some sneezing, and many "sinus" problems over the year.  The Veteran did not require continuous medication for rhinitis.  He did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  

A November 2013 Madigan Army record notes that the Veteran complained of head congestion for 10 days.  His symptoms got worse.  There had been no benefit from multiple over-the-counter cold remedy or allergy medications.  He had sinus pain, nasal congestion, yellow-green nasal discharge, productive sputum, bilateral ear popping, and sneezing.  The assessment was sinusitis.  Findings were most suggestive of bacterial cause.  Purulent nasal discharge, unilateral maxilla facial pain, and tenderness, were noted.  Medication was prescribed as directed.

A June 2014 VA examination report shows that the Veteran had rhinitis.  The examiner indicated that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides.  He had permanent hypertrophy of the nasal turbinates.  He did not have complete obstruction on either side due to rhinitis, and did not have nasal polyps.  

In this case, the Board finds that there is absolutely no evidence of record showing the Veteran has experienced polyps due to his service-connected rhinitis at any time during the appeal.  Consequently, a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

Under Diagnostic Code 7319, 0 percent rating is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).

Madigan Army Medical Center records are negative for any complaints or findings pertaining to service-connected irritable bowel syndrome.  

A June 2012 VA medical record notes that the Veteran had no abdominal pain.  Bowel movements were regular without evidence of bleeding.  There was no melena, hematochezia, nausea, vomiting, or weight loss.

A December 2012 VA examination report shows that the Veteran was diagnosed with irritable bowel syndrome.  The Veteran reported symptoms of occasional left lower abdominal cramping pains two to four times a month, and a variable history of passing stool.  He had a day or so of loose stools four to five times a day, and then two to four days with no bowel movement.  He denied bleeding, incapacitating abdominal pains, or chronic medication for abdominal difficulties.  He did not have any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  He did not have weight loss.  

The above evidence shows that during the entire appeal period, the symptoms of the Veteran's irritable bowel syndrome most closely approximated the criteria for a 0 percent rating under Diagnostic Code 7319.  Although he reported occasional constipation and loose stools, the evidence shows only complaints of abdominal cramping pain two to four times per month and variable stool at the December 2012 VA examination.  The absence of abdominal pain was specifically noted during the December 2012 VA examination.  Thus, the Board finds that the weight of the evidence reveals that the Veteran experienced no more than mild irritable bowel symptoms during the entire period on appeal.  The Board finds that the evidence does not show moderate irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for irritable bowel syndrome, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Other Considerations

The above determinations are based on application of pertinent provisions of VA's rating schedule. The Board finds that the rating criteria fully describe the symptoms of the Veteran's right knee disability, rhinitis, and irritable bowel syndrome on appeal and their level of severity, and provide for higher ratings.  Therefore, the Board finds that the Veteran's service-connected disabilities and their manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).  The record does not show that the Veteran has been hospitalized for the service-connected disabilities considered.  There is no objective evidence showing that his condition caused marked interference with employment beyond that anticipated by the assigned rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Some interference with employment is anticipated by the assigned ratings, but the Board finds that interference does not rise to the level of marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2014).  The Board has remanded the claim for assignment of an extraschedular rating for bilateral hearing loss.


ORDER

Entitlement to service connection for pneumonia or bronchitis is granted.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a left leg disability, to include loss of use, separate from the Veteran's already service-connected left hip, left knee, and left ankle disabilities, is denied.

Entitlement to service connection for burns of the left hand is denied.

Entitlement to service connection for a coccyx disability is denied.

Entitlement to service connection for blood in the urine is denied.

Entitlement to a schedular rating in excess of 10 percent for bilateral hearing loss is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for rhinitis is denied.

Entitlement to a compensable rating for irritable bowel syndrome is denied.



REMAND

During the June 2014 VA audiology examination, the Veteran asserted that he had recently retired from his work due to increased difficulty hearing during meetings and phone calls.  Based on the Veteran's contention that he is no longer able to work because of his service-connected bilateral hearing loss disability, on remand, consideration of whether the claim for higher rating meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) should be addressed.

In addition, VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the Veteran or by the record.  As reflected above, the evidence of record has raised the issue of entitlement to TDIU.  Thus, the Board has jurisdiction over the Veteran's TDIU claim and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his referred claim as to whether new and material evidence has been received to reopen a claim for service connection for sinusitis, as the resolution of that claim might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the referred issue of whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

2.  Send the Veteran a letter explaining what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU and a higher rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.   

3.  Thereafter, readjudicate the claim for a TDIU and specifically address whether the criteria for referral of the claim for a higher rating for bilateral hearing loss for consideration of an extraschedular rating are met.  38 C.F.R. § 3.321(b)(1) (2014).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


